Citation Nr: 1544284	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  15-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.  He died in October 1993.  The appellant was married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Additional records in the appellant's Virtual VA and VBMS (Veterans Benefits Management System) folders also have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant married the Veteran in April 1954.
 
 2. The appellant's marriage to the Veteran was terminated by his death in October 1993; she was the lawful spouse of the Veteran at the time of his death.
 
 3. The appellant remarried in May 1998 and then divorced in December 2008.



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met. 38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.50, 3.55 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  On the claim decided herein, the facts are not in dispute.  As the analysis below demonstrates, the appellant is not entitled to the benefit sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001).  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Analysis

The appellant was born in October 1935.  She married the Veteran in April 1954, and remained married to him until he died in October 1993.  See September 2013 claim.  

The appellant remarried in May 1998.  This marriage was terminated by divorce in December 2008.  

In September 2013 she submitted an application on VA Form 21-534EZ for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits, where she limited her claim to death pension benefits.  In the June 2014 decision the RO denied that appellant's claim to be recognized as the Veteran's surviving spouse for purposes of DIC, death pension, and accrued benefits.  

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Periodic monetary benefits authorized under laws administered by VA to which a Veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due to the Veteran but unpaid will, upon the death of the Veteran, be paid to the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death.  38 U.S.C.A. §§ 5101(a), 5121(a); see Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

VA death benefits may be paid to a surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. § 1541.  A "surviving spouse" is defined as a person who was the spouse of a Veteran at the time of his death, who lived with the Veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not, since the death of the Veteran, and after September 19, 1962, lived with another person and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.

Since a surviving spouse is defined by law as a person who has not remarried, the appellant's remarriage bars her from eligibility for status as the Veteran's surviving spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  Thus, under the general definition of a surviving spouse, once the appellant remarried, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.  However, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a); 38 U.S.C.A. 
§§ 103(d) , 1311(e).  The issue in this claim is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55.  For reasons explained below, the Board concludes she does not.

Under 38 C.F.R. § 3.55, the first exception states that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. § 3.55(a)(1).  That exception does not apply because the appellant's remarriage after the Veteran's death was not voided or annulled, but rather was terminated by divorce.  See December 2008 Divorce Decree.

The second, fifth, and eighth exceptions under 38 C.F.R. § 3.55 allow for a remarried appellant to still be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the appellant remarried in May 1998 and divorced in December 2008.  Accordingly, those exceptions are inapplicable to the appellant.

Exceptions three, four, six and seven under 38 C.F.R. § 3.55 are premised on remarriages occurring on or after October 1, 1998 (exception three and six) and on or after December 1, 1999 (exception four and seven).  In this case, the appellant remarried in May 1998.  See September 2013 claim.  Thus these exceptions do not apply.  

Under exception nine, a surviving spouse who remarried after the age of 55, but before December 6, 2002 (which is the case here), may be eligible for benefits relating to medical care for survivors and dependents, but only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. 
§ 3.55(a)(9)(ii).  In this case, the appellant's application for benefits was received in September 2013.  Accordingly, the appellant does not meet the requirements for exception nine.

Finally, under exception ten, for marriages entered into on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of death benefits.  38 C.F.R. § 3.55(a)(10).  Here, although the appellant was over the age of 57 at the time of her marriage subsequent to the Veteran's death, it took place prior to January 1, 2004.  Although she remarried after the age of 57 and before December 16, 2003 her application for benefits was not received before December 16, 2004.  Thus, the appellant does not meet the requirements for exception ten.

The facts in this case are not in dispute.  The appellant qualified as the surviving spouse of the Veteran for VA purposes at the time of his death in October 1993.  The appellant, however, remarried in May 1998, and was divorced in December 2008.  Despite the fact that the appellant is not currently married, she is no longer considered the surviving spouse of the Veteran as the result of her remarriage.  No legal exception is applicable here that would allow the claimant to receive benefits.

The appellant in her April 2015 Form 9 Appeal contended that the law discriminates against surviving spouses claiming pension benefits as 38 C.F.R. § 3.55(a)(3) does not bar DIC compensation benefits when on or after October 1, 1998 remarriage of a surviving spouse terminated by death, divorce or annulment.  In the instant case the appellant is not claiming nor does the evidence show that she is entitled to DIC benefits.  The Board is sympathetic to her claim and does not dispute the fact that the appellant was married to the Veteran at the time of his death.  Nevertheless, the fact remains that the appellant does not satisfy the legal requirements for recognition as the Veteran's surviving spouse for VA death benefit purposes.

There is no allegation or evidence that any of the exceptions listed in 38 U.S.C.A. 
§ 103(d) and 38 C.F.R. § 3.55 apply for entitlement to death benefits including death pension to be warranted.  While the RO in a September 2013 rating decision granted the appellant entitlement to special monthly pension based on the need for regular aid and attendance, the Board will not disturb this determination.  In the instant case, the appellant's remarriage precludes her recognition as the Veteran's surviving spouse for the purposes of the death benefits that she seeks.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

(The Order follows on the next page.)


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


